             Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 1 of 39




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


     BCS SOFTWARE, LLC,

                Plaintiff                                    Case No. 6:20-cv-0027


                v.                                           JURY TRIAL DEMANDED


     CODELATHE TECHNOLOGIES, INC.

                Defendant


                      COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby asserts the following claims

for patent infringement against CodeLathe Technologies, Inc. (“Defendant” or “CodeLathe”),

and alleges, upon information and belief, as follows:

                                        THE PARTIES

1.      BCS Software, LLC is a limited liability company organized and existing under the laws

        of the Texas with its principal place of business at 600 Columbus Avenue, Suite 106, #7,

        Waco, Texas 76701.

2.      Upon information and belief, CodeLathe Technologies, Inc. is a corporation organized

        and existing under the laws of Texas, with a regular and established place of business

        located at 13785 Research Blvd #125, Austin, TX 78750 and may be served through its

        designated agent for service of process, Madhan Kumar Kangavel, Chief Executive

        Officer, 604 Williams Way, Cedar Park, TX 78613.
           Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 2 of 39




                               JURISDICTION AND VENUE

3.    This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq. This

      Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.    Defendant has committed acts of infringement in this judicial district.

5.    Upon information and belief, Defendant has a regular and established place of business in

      this judicial district at 13785 Research Blvd #125, Austin, TX 78750.

6.    Upon information and belief, the Court has personal jurisdiction over Defendant because

      Defendant has committed, and continues to commit, acts of infringement in the state of

      Texas, has conducted business in the state of Texas, and/or has engaged in continuous

      and systematic activities in the state of Texas.

7.    Upon information and belief, Defendant’s instrumentalities that are alleged herein to

      infringe were and continue to be used, imported, offered for sale, and/or sold in the

      Western District of Texas.

8.    Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

                                 U.S. PATENT NO. 8,819,120

9.    BCS is the owner, by assignment, of U.S. Patent No. 8,819,120 (“the ’120 Patent”),

      entitled “METHOD AND SYSTEM FOR GROUP COMMUNICATIONS,” which

      issued on August 26, 2014.

10.   The ’120 Patent is valid, enforceable, and was duly issued in full compliance with Title

      35 of the United States Code.

11.   The ’120 Patent includes numerous claims defining distinct inventions.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    2
           Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 3 of 39




12.   The priority date of each of the ’120 Patents is at least as early as October 2004. As of

      the priority date, the inventions as claimed were novel, non-obvious, unconventional, and

      non-routine.

13.   The claims of the ’120 Patent are not drawn to laws of nature, natural phenomena, or

      abstract ideas.   Although the systems and methods claimed in the ’120 Patent are

      ubiquitous now (and, as a result, are widely infringed), the specific combinations of

      elements, as recited in the claims, were not conventional or routine at the time of the

      invention.

14.   Further, the claims of the ’120 Patent contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

15.   Consequently, the claims of the ’120 Patent recite apparatuses and methods resulting in

      improved functionality of the claimed systems and represent technological improvements

      to the operation of computers. The claims of the ’120 Patent unconventionally provide a

      group communication system allowing a group of users to participate in communications

      including internal mail, message exchanging and accessing files. See, e.g., ’120 Patent at

      Abstract.

16.   The claims of the ’120 Patent overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as

      claimed into substantially more than mere abstract ideas. For example, as of the date of

      invention, “[w]hat a modern enterprise desires is a true collaborative environment in

      which co-workers or individuals involved can share information and data, and participate

      in discussion confidentially without intrusions from others, regardless where they are and

      in what time zone.” ’120 Patent at 2:20-25. The inventions as claimed overcome these



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    3
            Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 4 of 39




      deficiencies in the state of the art, and provide substantial technological benefits to all

      parties. Further, as of the date of invention, “Email and IM each provide some features

      desired for a true collaborative environment but none offers all. The present invention

      discloses a collaborative platform that facilitates such requirements. Besides providing a

      non-intrusive communication platform, the present invention also provides data mobility

      to users.” Id. at 2:25-30. As such, the inventions as claimed provide non-conventional

      solutions to the conventional problems of the day because the collaborative platform

      allowed users to enjoy more secure interactions, along with data mobility.

                                   NOTICE OF BCS’ PATENTS

17.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,240,421 (the “’421 Patent”),

      entitled     “System,    software        and    apparatus    for    organizing,    storing    and

      retrieving     information    from   a     computer    database,”    which     issued   on    May

      29,        2001.    A        copy    of        the    ’421     Patent     is      available    at

      https://patents.google.com/patent/US6240421B1/en?oq=6240421.

18.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,421,821 (the “’821 Patent”),

      entitled “Flow chart-based programming method and system for object-oriented

      languages,” which issued on July 16, 2002. A copy of the ’821 Patent is available at

      https://patents.google.com/patent/US6421821B1/en?oq=6421821.

19.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,658,377 (the “’377 Patent”),

      entitled “Method and system for text analysis based on the tagging, processing, and/or

      reformatting of the input text,” which issued on December 2, 2003. A copy of the ’377

      Patent is available at https://patents.google.com/patent/US6658377B1/en?oq=6658377.

20.   Plaintiff is the owner, by assignment, of U.S. Patent No. 6,895,502 (the “’502 Patent”),

      entitled “Method and system for securely displaying and confirming request to perform
ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            4
            Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 5 of 39




      operation on host computer,” which issued on May 17, 2005. A copy of the ’502 Patent is

      available at https://patents.google.com/patent/US6895502B1/en?oq=6895502.

21.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,200,760 (the “’760 Patent”),

      entitled “System for persistently encrypting critical software data to control the operation

      of an executable software program,” which issued on April 3, 2007. A copy of the ’760

      Patent is available at https://patents.google.com/patent/US7200760B2/en?oq=7200760.

22.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,302,612 (the “’612 Patent”),

      entitled “High level operational support system,” which issued on November

      27,        2007.         A      copy        of         the       ’809      Patent         is        available       at

      https://patents.google.com/patent/US7302612B2/en?oq=7302612.

23.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,533,301 (the “’301 Patent”),

      entitled “High level operational support system,” which issued on May 12,

      2009.        A           copy          of        the          ’809      Patent       is             available       at

      https://patents.google.com/patent/US7533301B2/en?oq=7533301.

24.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,730,129 (the “’129 Patent”),

      entitled     “Collaborative          communication             platforms,”       which         issued     on      June

      1,      2010.            A      copy        of         the      ’129      Patent          is        available       at

      https://patents.google.com/patent/US7730129B2/en?oq=7730129.

25.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,840.893 (the “’893 Patent”),

      entitled “Display and manipulation of web page-based search results,” which issued on

      November           23,       2010.     A    copy         of     the     ’893     Patent        is     available     at

      https://patents.google.com/patent/US7840893B2/en?oq=7840893.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                                5
           Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 6 of 39




26.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,895,282 (the “’282 Patent”),

      entitled “Internal electronic mail system and method for the same,” which issued

      on   February    22,        2011.      A       copy       of     the    ’282     Patent       is       available    at

      https://patents.google.com/patent/US7895282B1/en?oq=7895282.

27.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,890,809 (the “’809 Patent”),

      entitled “High level operational support system,” which issued on February 15,

      2011.     A       copy            of           the        ’809          Patent          is         available        at

      https://patents.google.com/patent/US7890809B2/en?oq=7890809.

28.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,464 (the “’464 Patent”),

      entitled “Method and system for providing a user directory,” which issued on

      August    9,    2011.         A        copy          of    the     ’464        Patent        is        available    at

      https://patents.google.com/patent/US7996464B1/en?oq=7996464.

29.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,469 (the “’469 Patent”),

      entitled “Method and system for sharing files over networks,” which issued on

      August    9,    2011.         A        copy          of    the     ’469        Patent        is        available    at

      https://patents.google.com/patent/US7996469B1/en?oq=7996469.

30.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,171,081 (the “’081 Patent”),

      entitled “Internal electronic mail within a collaborative communication system,” which

      issued   on    May     1,     2012.        A     copy      of     the    ’081    Patent           is    available   at

      https://patents.google.com/patent/US8171081B1/en?oq=8171081.

31.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,176,123 (the “’123 Patent”),

      entitled “Collaborative communication platforms,” which issued on May 8,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                                6
           Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 7 of 39




      2012.      A      copy          of        the         ’123       Patent       is          available    at

      https://patents.google.com/patent/US8176123B1/en?oq=8176123.

32.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,285,788 (the “’788 Patent”),

      entitled “Techniques for sharing files within a collaborative communication system,”

      which issued on October 9, 2012. A copy of the ’788 Patent is available at

      https://patents.google.com/patent/US8285788B1/en?oq=8285788.

33.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,554,838 (the “’838 Patent”),

      entitled   “Collaborative   communication             platforms,”     which     issued       on   October

      8,      2013.    A       copy        of         the     ’838        Patent      is        available    at

      https://patents.google.com/patent/US8554838B1/en?oq=8554838.

34.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,819,120 (the “’120 Patent”),

      entitled “Method and system for group communications,” which issued on

      August     26,   2014.      A        copy       of     the     ’120    Patent        is    available   at

      https://patents.google.com/patent/US8819120B1/en?oq=8819120.

35.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,984,063 (the “’063 Patent”),

      entitled “Techniques for providing a user directory for communication within a

      communication system,” which issued on March 17, 2015. A copy of the ’063 Patent is

      available at https://patents.google.com/patent/US8984063B1/en?oq=8984063.

36.   Plaintiff is the owner, by assignment, of U.S. Patent No. 9,396,456 (the “’456 Patent”),

      entitled “Method and system for forming groups in collaborative communication

      system,” which issued on July 19, 2016. A copy of the ’456 Patent is available at

      https://patents.google.com/patent/US9396456B1/en?oq=9396456.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                   7
           Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 8 of 39




                               DEFENDANT’S PRODUCTS

37.   Upon information and belief, Defendant makes, uses, imports, sells, and/or offers for sale

      the FileCloud product (the “Accused Product”).

38.   Defendant performs and induces others to perform a method for sharing data via a server.

                                           COUNT I

                        (Infringement of U.S. Patent No. 8,819,120)

39.   Plaintiff incorporates each of the foregoing paragraphs by reference.

40.   Defendant has been on notice of the ’120 Patent at least as early as the date it received

      service of this complaint.

41.   Upon information and belief, Defendant has infringed and continues to infringe one or

      more claims, including at least claims 1, 2 and 3 of the ’120 Patent by making, using,

      importing, selling, and/or, offering for sale the Accused Product.

42.   Defendant, with knowledge of the ’120 Patent, infringes the ’120 Patent by inducing

      others to infringe the ’120 Patent. In particular, Defendant intends to induce its customers

      to infringe the ’120 Patent by encouraging its customers to use the Accused Product.

      Defendant’s acts of inducement are actionable at least as of the date of service of the

      Original Complaint in this matter.

43.   Defendant also induces others, including its customers, to infringe the ’120 Patent by

      providing technical support for the use of the Accused Product.

44.   Upon information and belief, at all times Defendant owns and controls the operation of

      the Accused Product in accordance with an end user license agreement.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      8
           Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 9 of 39




45.   Claim 1 of the ’120 Patent recites:

      1.     A method for sharing data via a server, comprising:

             (a) receiving by the server a request from a first client machine to establish a

      connection with a second client machine;

             (b) forwarding the request by the server to the second client machine;

             (c) permitting the first client machine to communicate with the second client

      machine via the server in response to the second client machine granting the request;

             (d) in response to the first client machine uploading a file to a file list coupled to a

      store that is remotely located to the first and second client machines:

                     (i) notifying the second client machine by the server of the file, and

                     (ii) establishing a level of access to the file list coupled to the store,

             wherein the store is independent of a file path and unnavigable to by a user; and

             (e) establishing a connection between the file list and the store by a secured

      channel to download the file.

46.   With the Accused Product, Defendant performs a method for sharing data via a server.

      For example, Defendant provides FileCloud (“server”) which lets users share data

      including but not limited to documents and images within a team.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          9
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 10 of 39




                            Source: https://www.getfilecloud.com/




                            Source: https://www.getfilecloud.com/

47.   With the Accused Product, Defendant performs a method for sharing data via a server

      comprising receiving by the server a request from a first client machine to establish a

      connection with a second client machine.

      For example, FileCloud (“server”) receives a file sharing request from a first user in order

      to share files with a second user. FileCloud generates a share link that is shared with the

      second user to provide access to the shared files.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      10
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 11 of 39




                         Source: https://www.getfilecloud.com/




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       11
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 12 of 39




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       12
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 13 of 39




               Source: https://www.getfilecloud.com/filecloud-overview-tour/#


48.   With the Accused Product, Defendant performs a method for sharing data via a server

      comprising forwarding the request by the server to the second client machine.

      For example, FileCloud generates a share link which is sent to the second user (“second

      client machine”) to provide access to the shared files from the first user (“first client

      machine”). FileCloud generates a share link which is sent to the second user (“second

      client machine”) to provide access to the shared files from the first user (“first client

      machine”).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        13
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 14 of 39




                         Source: https://www.getfilecloud.com/




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       14
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 15 of 39




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       15
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 16 of 39




             Source: https://www.getfilecloud.com/filecloud-overview-tour/#




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                    16
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 17 of 39




                    Source: FileCloud website as seen by a typical user at
                     filecloudonline.com/ui/core/index.html#shrd-mgmt

49.   With the Accused Product, Defendant performs a method for sharing data via a server

      comprising permitting the first client machine to communicate with the second client

      machine via the server in response to the second client machine granting the request.

      For example, when the second user (“second client machine”) accesses the share link

      forwarded from the first user (“first client machine”) through FileCloud (“server”),

      FileCloud provides Comments functionality which allows the first user to have

      conversations around the shared files with the second user.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    17
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 18 of 39




                            Source: https://www.getfilecloud.com/




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf

50.   With the Accused Product, Defendant performs a method for sharing data via a server

      comprising in response to the first client machine uploading a file to a file list coupled to

      a store that is remotely located to the first and second client machines notifying the

      second client machine by the server of the file. For example, the shared data among the

      first user (“first client machine”) and the second user (“second client machine”) of

      FileCloud is stored in the remotely located cloud storage (“store”) comprising various


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      18
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 19 of 39




      folders and subfolders (“file list”).   For example, when the first user uploads a file to

      the shared folder, FileCloud (“server”) comprises smart notifications functionality using

      which it provides notifications to the second user when shared files or folders are

      changed by first user.




                               Source: https://www.getfilecloud.com/




                               Source: https://www.getfilecloud.com/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   19
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 20 of 39




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf




                 Source: FileCloud website as seen by a typical user at
                  filecloudonline.com/ui/core/index.html#shrd-mgmt




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       20
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 21 of 39




                            Source: https://www.getfilecloud.com/




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf


51.   Wherein, in response to the first client machine uploading a file to a file list coupled to a

      store that is remotely located to the first and second client machines establishing a level

      of access to the file list coupled to the store, wherein the store is independent of a file

      path and unnavigable to by a user.    For example, the shared data among the first user

      (“first client machine”) and the second user (“second client machine”) of FileCloud is

      stored in the geographically located cloud storage (“store”). The folders and subfolders

      (“file list”) displayed to the users on their interfaces are corresponding to the data stored


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      21
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 22 of 39




      at the storage (“file list coupled to the store”). For example, the first user shares a link to

      the shared folder for the second user to access the data stored in the shared folder. This

      link does not define location or name of the cloud storage and therefore the store is

      independent of the file path and unnavigable by any user. For example, FileCloud

      provides features to the first user to set access level on the shared data including but not

      limited to “view only”, “restrict the number of downloads” and “make them available for

      limited time”. When the first user shares a file or folder with the second user, the shared

      folder is accessible to the second user based on the access level set by the first user.




                             Source: https://www.getfilecloud.com/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        22
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 23 of 39




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf




                 Source: FileCloud website as seen by a typical user at
                  filecloudonline.com/ui/core/index.html#shrd-mgmt




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       23
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 24 of 39




                         Source: https://www.getfilecloud.com/




             Source: https://www.getfilecloud.com/filecloud-overview-tour/#

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                    24
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 25 of 39




                    Source: FileCloud website as seen by a typical user at
                     filecloudonline.com/ui/core/index.html#shrd-mgmt


52.   With the Accused Product, Defendant performs a method for sharing data via a server

      comprising establishing a connection between the file list and the store by a secured

      channel to download the file. For example, when the second user accesses the shared

      link sent from the first user in order to access the shared file stored in cloud storage

      (“store”), FileCloud establishes a secure connection to download the file. FileCloud

      securely downloads data which is available to second user according to the access

      permission provided by the first user.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 25
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 26 of 39




                         Source: https://www.getfilecloud.com/




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       26
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 27 of 39




                 Source: FileCloud website as seen by a typical user at
                  filecloudonline.com/ui/core/index.html#shrd-mgmt




                        Source: https://www.getfilecloud.com/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                27
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 28 of 39




             Source: https://www.getfilecloud.com/filecloud-overview-tour/#




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                    28
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 29 of 39




                 Source: FileCloud website as seen by a typical user at
                  filecloudonline.com/ui/core/index.html#shrd-mgmt




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                29
           Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 30 of 39




               Source: https://www.getfilecloud.com/filecloud-overview-tour/#


53.   Claim 2 of the ’120 Patent recites:

      2.     The method of claim 1, wherein a first user is a member of a group, and the

      request is to invite a second user to join the group, and the group is closed to other users

      that have not been invited by a member of the group, no mutual communication is

      allowed between a member of the group and any of the other users.

54.   With the Accused Product, Defendant performs a method for sharing data via a server

      wherein a first user is a member of a group, and the request is to invite a second user to


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       30
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 31 of 39




      join the group, and the group is closed to other users that have not been invited by a

      member of the group, no mutual communication is allowed between a member of the

      group and any of the other users.      For example, when a first user shares a folder

      (“group”) already accessible to users with proper access permissions with a second user,

      the second user accesses the shared folder using the shared link and becomes one of the

      users with required access permissions to access the shared folder. Users with no required

      access permissions cannot access the folder and thus cannot further share the files

      (“mutual communication”) with users with proper access permissions.




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf




                           Source: https://www.getfilecloud.com/

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   31
           Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 32 of 39




                    Source: FileCloud website as seen by a typical user at
                     filecloudonline.com/ui/core/index.html#shrd-mgmt




                    Source: FileCloud website as seen by a typical user at
                       filecloudonline.com/ui/admin/index.html#grup

55.   Claim 3 of the ’120 Patent recites:

      3.      The method of claim 2, wherein the file is distributed to all members in the group

      without sending a copy of the file to each of the all members in the group at the same

      time.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     32
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 33 of 39




56.   With the Accused Product, Defendant performs a method for sharing data via a server

      wherein the file is distributed to all members in the group without sending a copy of the

      file to each of the all members in the group at the same time. For example, the shared file

      is present in the cloud storage and is accessible to all the users with proper access

      permissions rather than sending a copy of the file to each user with proper access

      permissions.




                            Source: https://www.getfilecloud.com/




       Source: https://www.getfilecloud.com/FileCloud%20Server%20DataSheet.pdf

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    33
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 34 of 39




                 Source: FileCloud website as seen by a typical user at
                  filecloudonline.com/ui/core/index.html#shrd-mgmt




                        Source: https://www.getfilecloud.com/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                34
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 35 of 39




             Source: https://www.getfilecloud.com/filecloud-overview-tour/#




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                    35
         Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 36 of 39




                 Source: FileCloud website as seen by a typical user at
                  filecloudonline.com/ui/core/index.html#shrd-mgmt




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                36
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 37 of 39




               Source: https://www.getfilecloud.com/filecloud-overview-tour/#


57.   The foregoing infringement on the part of Defendant has caused past and ongoing injury

      to Plaintiff. The amount of damages adequate to compensate for the infringement shall

      be determined at trial but is in no event less than a reasonable royalty from the date of

      first infringement to the expiration of the ’120 Patent.

58.   To the extent Defendant continues, and has continued, its infringing activities noted

      above in an infringing manner post-notice of the ’120 Patent, such infringement is

      necessarily willful and deliberate.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  37
           Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 38 of 39




                                 PRAYER FOR RELIEF

      WHEREFORE, BCS respectfully requests the Court enter judgment against Defendant:

      1.     declaring that the Defendant has infringed the ’120 Patent;

      2.     awarding BCS its damages suffered as a result of Defendant’s infringement of the

             ’120 Patent;

      3.     awarding BCS its costs, attorneys’ fees, expenses, and interest; and

      4.     granting BCS such further relief as the Court finds appropriate.

                                     JURY DEMAND

             BCS demands trial by jury, Under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                38
          Case 6:21-cv-00027 Document 1 Filed 01/13/21 Page 39 of 39




Dated: January 13, 2021                      Respectfully Submitted

                                             /s/ Thomas Fasone
                                             Thomas Fasone III
                                             Texas Bar No. 00785382
                                             tfasone@ghiplaw.com
                                             M. Scott Fuller
                                             Texas Bar No. 24036607
                                             sfuller@ghiplaw.com
                                             Randall T. Garteiser
                                             Texas Bar No. 24038912
                                             rgarteiser@ghiplaw.com

                                             GARTEISER HONEA, PLLC
                                             119 W. Ferguson Street
                                             Tyler, Texas 75702
                                             Telephone: (903) 705-7420


                                             /s/ Raymond W. Mort, III
                                             Raymond W. Mort, III
                                             Texas State Bar No. 00791308
                                             raymort@austinlaw.com

                                             THE MORT LAW FIRM, PLLC
                                             100 Congress Ave, Suite 2000
                                             Austin, Texas 78701
                                             Tel/Fax: (512) 865-7950


                                             ATTORNEYS FOR PLAINTIFF
                                             BCS SOFTWARE, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                  39
